DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/21 has been entered.
Election/Restrictions
Claims 20-23 and 25-27 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 2/14/20.
NOTE: claim 24 is not withdrawn but pending and was examined in the previous office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 17, 19, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention embraces a genus of antisense oligonucleotides, siRNA, shRNA that consist of at least 12 contiguous nucleotides of a lncRNA selected from SEQ ID NOs: 1-3 or a nucleic acid that is at 70% identical thereto that treat or prevent tumor growth or treat proliferative diabetic retinopathy in a subject in need thereof.
Applicant asserts that the nucleic acid inhibitors would reduce or inhibit angiogenesis in cells.  The function of antisense, siRNA, or shRNA molecules is to reduce expression of at least one of the lncRNAs that would result in reducing or inhibiting angiogenesis in a cell.  
SEQ ID NOs: 1-3 are isoforms of the IncRNA DSCAM-1.  Long non-coding RNA are widely expressed and have roles in gene regulation (see Statello et al. Nature 22, pages 96-118, 2021).  LncRNAs are different from mRNA in that they do not encode a protein.  Their biogenesis depends on their localization and their specific subcellular 
SEQ ID NO: 1 is 580 nucleotides long.  SEQ ID NO: 2 has 349 nucleotides.  SEQ ID NO: 3 is 2,088 nucleotides in length.  An alignment between the sequences show that SEQ ID NO: 2 and 3 are 41% identical to SEQ ID NO: 1 (nucleotides 343-500 of SEQ ID NO: 1 are 100% identical to nucleotides 74-311 SEQ ID NO: 2 and nucleotides 342-580 of SEQ ID NO: 1 are 100% identical to nucleotides 170 to 408 of SEQ ID NO: 3).  Since there is a variation amongst the nucleotide sequences and expression of each lncRNA varies depending on the organ type, the applicants do not appear to disclose what nucleotides of the lncRNAs are considered essential for angiogenesis under hypoxic conditions in HUVEC cells or in tumor growth in different organs or a proliferative diabetic retinopathy.  
Applicant makes one siRNA against lnc-DSCAM isoform 3, but does not teach the sequence of the siRNA.
With respect to the limitation “a nucleic acid sequence that is at least 70% identical thereto”, the as-filed specification does not provide written support for this limitation.  The specification provides three sequences that are isoforms of one another, but does not disclose what nucleotides of any of the sequence are considered essential for angiogenesis in a cell.  In other words, what nucleotides of these sequences can be targeted to treat or prevent tumor growth or treat proliferative diabetic retinopathy in a 
With respect to the limitation “preventing growth of a tumor”, the claimed method still embraces preventing a tumor in a subject.  The specification provides written description for treating a subject having a tumor by reducing the tumor or preventing the further growth of a tumor by reducing angiogenesis.  The claimed invention embraces a subject having a tumor or who might eventually develop a tumor.  At the time of the effective filing date, a person of skill in the art could envision a subject having a tumor.  However, neither the specification nor the prior art of record disclose how to identify a subject who is at risk of a tumor.  The specification does not provide an assay for screening a subject who will eventually develop a tumor.  The specification does not disclose what amount of expression of one or more of the lncRNAs is required for a subject to be at risk of growth of a tumor.  The instant disclosure does not define how to determine when preventing growth of a tumor has been achieved in a subject who does not yet have the tumor.

With respect to the genus of antisense molecules, siRNA molecules, and shRNA molecules, the specification provides generic contemplation of these molecules, one siRNA with no known sequence and methods of making these molecules.
Pages 16-21 provide a background for how to make siRNA, antisense oligonucleotide, aptamers and ribozymes, but other than a siRNA with an undisclosed sequence, the applicants do not make any other nucleic acid inhibitor.  A generic statement such as antisense oligomers and siRNAs without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define any antisense oligonucleotide or siRNA (shRNA) that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others.  
While one of skill in the art can envision a nucleotide sequence that is complementary to at least 12 contiguous nucleotides of SEQ ID NOs: 1-3 or at least 70 % identical thereto, the applicant does not appear to disclose what region of the sequences should be targeted to observe reduce expression and/or activity of one or more of the IncRNAs that would result in treating or preventing growth of a tumor or treating a proliferative diabetic retinopathy.  Without sufficient description of any essential structure for the desired biological activity, a skilled artisan would have to further experiment with any compound that is complementary to at least one of the 
The applicant does not disclose what percent inhibition of any of the lncRNAs is required to observe modulating angiogenesis that would result in a therapeutic effect.  The specification does not describe what region of any of the lncRNAs can be targeted to observe reducing or inhibiting angiogenesis in a cell.  Thus, there is no function structure correlation between the genus of siRNA, shRNA, and antisense molecules and the desired functional limitation (treat or prevent growth of a tumor or treat a proliferative diabetic retinopathy).
The claimed compound embraces a large number of nucleic acid inhibitors having a different structure and function.  While one of skill in the art can make siRNA, antisense oligonucleotide, and shRNA, the skilled artisan would have to further experiment with each compound to determine if it inhibits the expression and/or activity of one of more IncRNAs to treat or prevent growth of a tumor or treat a proliferative diabetic retinopathy in a subject in need thereof.  There is a substantial variation amongst nucleic acid inhibitors because each compound has a different structure and function and method of making.  Each compound reduces expression or activity level of a nucleic acid using a different mechanism.  The skilled artisan cannot apply the rules for making a siRNA (RNAi interference pathway) to an antisense oligonucleotide 
In view of the foregoing, it is clear that the instant disclosure fails to convey that the applicant has possession of the claimed invention as of the effective filing date.


Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive.
Applicant argues that the specification was in possession of the molecules because of the contemplation of the molecules and possession of SEQ ID NOs: 1-3.
Applicant argument is not found persuasive because generic contemplation of the siRNA, shRNA, or antisense molecules do not place the application in possession of the molecules.  While applicant discloses SEQ ID NOs: 1-3 and one siRNA with an undefined sequence, the applicant does not disclose what nucleotides from SEQ ID NOs: 1-3 or a sequence with at least 70% identical thereto are considered essential for the desired activity (treating or preventing growth of a tumor or treating a proliferative diabetic retinopathy).  A person of skill in the art would not recognize necessary common attributes or features possessed by the members of the genus.  The specification does not disclose any relevant identifying characteristics sufficient of a nucleic acid inhibitor to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.  Neither the specification nor the prior art of record has established a 
Applicant further argues that the structure and function of the molecules are described in the specification and a person of skill in the art would understand that correlation between complementary binding sequences of the molecules and their ability to inhibit expression and/or activity.  Applicant reminds that USPTO that written description may be satisfied by describing the features common to the genus so that a person of skill in the art may visualize or recognize members.  A person of skill in the art can envision any molecule embraced by the genus because they must be complementary to at least 12 contiguous nucleotides in length and possess specific functional properties.  
Applicant’s argument is not found persuasive because there is nothing of record to disclose what region of any of the lncRNAs is required for targeting to result in treating tumor growth or a proliferative diabetic retinopathy in a subject in need thereof.  While one of skill in the art can make antisense oligonucleotides and siRNA or shRNA molecules comprising a nucleotide sequence that is at least 12 contiguous nucleotides of SEQ ID NOs: 1-3 or a sequence that is at least 70% identical thereto, there is no correlation between any oligonucleotide or molecule and function.  The applicant does not provide a common feature that is considered essential for the functional limitations to show that the applicant had possession of the claimed invention.  The prior art of 
Applicant argues that it would have been matter of routine experimentation for a skilled artisan to make the molecules that specifically target one or more of the lncRNAs.
Applicant’s argument is not found persuasive because while it is acknowledged that a person of skill in the art can make antisense, siRNA, and shRNA, the skilled artisan has to further experiment to determine if it reduces expression of a target gene at an amount sufficient to have a therapeutic effect.  Routine experimentation does not provide written support for the genus of siRNA, shRNA, and antisense oligomers because it indicates that further experimentation is required to arrive at the products recited in the claims.  It is the specification not the prior at that must describe the claimed invention.  See MPEP 2163, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The applicant have appeared to identify three novel lncRNA sequences (SEQ ID NOs: 1-3), but this alone should not be considered adequate written description of a claimed antisense, siRNA, shRNA molecules even when preparation of such molecules is routine and conventional.  “We conclude that it was reasonable in this case for the examiner to doubt that the claimed invention could have been carried out based on the disclosure since the elements at issue are integral to the practice of the invention and neither the application nor the prior art described the structure.” “Thus, the applicant has the burden of overcoming the rejection”.  See In re Buchner and Hybritech, Inc. v. 
Applicant also argue that at time of the invention it was well established that the development and identification of useful antisense, siRNA, and shRNA molecules were conventional (see Watts and Corey, 2012, of record).  Different techniques and algorithms exist to assist in the identification of useful antisense, siRNA and shRNA that inhibit expression and/or activity.  
Applicant’s argument is not found persuasive because routine or conventional preparation of antisense oligonucleotide and siRNA and shRNA molecules is not considered adequate description for these molecules having the functional limitation recited in the instant claims.  See MPEP 2163 and Amgen v. Sanofi (Id.).  While it is acknowledge that the cited reference in applicant’s arguments (Watts and Corey) discloses that antisense oligonucleotide and siRNA can be designed and used in laboratory and clinical settings this does not provide written support for the claimed method.  The article supports that siRNA has a different function than antisense oligonucleotide and the skilled artisan cannot make antisense oligonucleotides based 
Applicant argues that the disclosure of Hagedom and Fakhr by the office teach techniques for increasing the efficiency of RNA interference.  These disclosures are aimed at achieving enhanced effects, such enhancement is not a requirement for the minimum level of efficacy encompassed by the present claims.
Applicant’s argument is not found persuasive because the specification does not disclose a minimum level of efficacy encompassed by the present claims.  While the cited references (Hagedorm and Fakhr) disclose that it was routine and conventional to make antisense oligonucleotide and siRNA, they also teach that the skilled artisan has to further experiment with each one to determine if it has the desired biological activity.  The specification does not disclose that any of the lncRNAs are expressed in the eye of a subject having proliferative diabetic retinopathy.  The specification does not define what level of inhibition of any of these sequences is required to treat or prevent growth of a tumor or treat a proliferative diabetic retinopathy. 
Thus, the written description remains for the reasons of record.  


Claims 16, 17, 19 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a tumor in a subject or preventing the growth of a tumor in a subject having the tumor comprising administering to the subject in need thereof an antisense molecule, siRNA, , does not reasonably provide enablement for preventing growth of a tumor or treating proliferative diabetic retinopathy.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims
The claimed invention now embraces treating or preventing growth of a tumor, or for treating a proliferative diabetic retinopathy in a subject in need thereof comprising administering a compound that inhibits the expression of one or more long non-coding RNA (IncRNA) selected from SEQ ID NOs: 1 to 3.  The compound embraces any antisense oligonucleotide, siRNA or shRNA molecule which comprises or consists of a nucleotide sequence being complementary to at least 12 nucleotides of a IncRNA selected from SEQ ID NOs: 1-3 or a nucleic acid that is at least 70% identically thereto.
The claimed invention still embraces preventing a tumor in a subject because the broadest reasonable interpretation of the term “preventing growth of a tumor” embraces a subject having the tumor or not having the tumor.
SEQ ID NOs: 1-3 are isoforms of the IncRNA DSCAM-1.  SEQ ID NO: 1 is 580 nucleotides long.  SEQ ID NO: 2 has 349 nucleotides.  SEQ ID NO: 3 is 2,088 nucleotides in length.  Applicant makes one siRNA against lnc-DSCAM isoform 3, but does not teach the sequence of the siRNA.

The applicant discloses that SEQ ID NO: 1-3 are significantly upregulated in hypoxic conditions in HUVECs.  It is acknowledged that these types of examples using HUVEC cells are used to study whether a compound can be used to treat angiogenesis in a subject (Figures 5a and 7a).  Applicant asserts that the pro-angiogenic nature of lncRNA DSCAM-1 isoform 3 is demonstrated in the examples by expression profiling and over/under expression in HUVEC cells (page 38).  Pages 42-43 disclose that human lnc-DSCAM-1 transcript variants were detected in several organ tissues such as kidney and lungs (Figure 4).  SEQ ID NO: 2 is not expressed in every tissue.  Figure 4 displays expression in eight organs.  Kidney, lung and brain appear to be the only organs that express all three sequences. There is no indication in the prior art or specification that these sequences are expressed in the eye.  There appears to be a variation in expression of the sequences depending on organ.   
With respect to treating a diabetic retinopathy in a subject in need thereof, the instant disclosure is not enabled for the method because SEQ ID NOs: 1-3 do not appear to be overexpressed or expressed in the eye.  While it is acknowledged that inhibiting the expression of these sequences could be used to inhibit capillary growth in endothelial cells that express this sequence, none of these sequences appear to be expressed or overexpressed in the eye.  Figure 4 displays a variation of expression in different organs.  None of these organs are from the eyes.  Some organs express all three while others do not express all three.  HUVEC cells are not found in the eye and 
With respect to preventing growth of a tumor in a subject, neither the specification nor the prior art disclose a compound that inhibits the expression and/or activity of one or more of the claimed IncRNAs to prevent growth of a tumor.  The specification does not disclose what level of reduced expression and/or activity of the IncRNAs is required to treat or prevent a growth of a tumor.
At the time of the effective filing date person of skill in the art could envision a subject having a tumor.  However, neither the specification nor the prior art of record teach how to identify a subject who could be used in a prophylactic method for a tumor.  The specification does not provide a screening assay to determine which subjects are at risk of the condition.  The specification does not teach what amount of expression or activity of one or more the IncRNAs is required for a subject to have a tumor.  In addition, if the subject is expressing one or more of the IncRNAs then it is too late to prevent the tumor.  The specification does not teach the skilled artisan how to determine when preventing the tumor has been achieved in any subject.
.
Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive.
Applicant argues that there is a correlation between inhibiting the expression of SEQ ID NOs: 1-3 in endothelial cells (HUVEC) and treating or preventing growth of a tumor or treating proliferative diabetic retinopathy because endothelial cells are involved in blood vessel formation and growth, and blood vessels are required for sustaining and growing the tumor or the proliferative stage of diabetic retinopathy (see paragraphs 81 and 82).
Applicant further argues that the specification teaches that SEQ ID NOs: 1-3 are involved in angiogenic signaling , where the differential expression of the lncRNAs in HUVEC cultured under hypoxic conditions versus normal oxygen conditions were identified (paragraphs 20-23).
In addition, applicant provides argument that a skilled artisan is aware that inhibiting angiogenesis in a patient suffering from a tumor will have therapeutic effect of treating or preventing growth of a tumor, as discussed in the prior art (Polent, 2011; Tremolada et al. 2013, and Abcouwer, 2013) and paragraphs 81-82 of the specification.
Applicant’s arguments are not found persuasive because these arguments were already addressed in the enablement rejection.  It is acknowledged that a skilled artisan can use siRNA (shRNA) and antisense oligonucleotides to target a sequence in a cell or 


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635